DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 08/30/2021.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jung et al, U.S. Patent No. 9,749,940 B2, discloses receive, from another electronic device in the NAN cluster, via a direct communication path, a NAN service discovery frame (SDF) and switch, based on the received information, an operation mode from a sleep mode to the awake mode a[claim 7]. Jung discloses the NAN service discovery frame including NAN attributes field 805 which may have an undetermined variable size and an undetermined variable value col. 9, lines 4-6]. Jung discloses wired communication to include HDMI [col. 4, lines 21-25].
Ahn et al, WO 2017/151925 A1, discloses standard mode (also referred to as Fixed Rate Link (FRL) mode), all four multimedia lanes 210 through 213 are capable of carrying multimedia data, and the multimedia is transmitted with 16b 18b encoding [paragraph 28].
Wolff et al, WO 2019/125920 A1, discloses the first HDMI interface and the second HDMI interface may include a fixed-rate link (FRL) channel [paragraph 20].
Alpman et al, U.S. Publication No. 2016/0374021 A1, discloses “when first receiver 201a detects a wakeup indication in packet 203, it generates a wake-up signal to wake-up second receiver 201b. In some embodiments, second receiver 201b is the main receiver (or main radio) which decodes the Wi-Fi data in Packet 203. To keep power consumption of wireless device 201 low, second receiver 201b is normally in an off-state (or sleep mode), and is woken up by first receiver 201a when data is received by antenna 202” [paragraph 43].
Yang et al, U.S. Publication No. 2018/0103229 A1, discloses the sub processor may analyze the packet, interpret a wake-up reason code, and wake up the main processor [paragraph 89].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181